       Case 2:19-cv-00124-KS-MTP Document 21 Filed 05/08/20 UNITED
                                                            Page 1STATES
                                                                   of 2 DISTRICT COURT
                                                                                 SOUTHERN DISTRICT OF MISSISSIPPI


                                                                                          FILE D
                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI                             May 08 2020
                                  EASTERN DIVISION
                                                                                    ARTHUR JOHNSTON, CLERK

GEORGIO RODRIQUEZ SCOTT, #20436                                                By: _________________
                                                                                           PLAINTIFF , Deputy Clerk


VERSUS                                                  CIVIL ACTION NO. 2:19-cv-124-KS-MTP

FORREST COUNTY JAIL, et al.                                                            DEFENDANTS

                                              ORDER

       This matter is before the Court on Plaintiff’s Letter [20] filed on February 13, 2020.

Having reviewed the Letter [20], the Court finds that Plaintiff is requesting that the Court

reconsider the dismissal of this civil action as frivolous or malicious.     Pl.’s Letter [20] at 1.

       The Court will liberally construe the Letter [20] as a Motion pursuant to Rule 60(b) of the

Federal Rules of Civil Procedure. See Solsona v. Warden, F.C.I., 821 F.2d 1129, 1132 n. 1 (5th

Cir. 1987) (finding that federal courts may construe and re-characterize a pro se prisoner action

“according to the essence of the prisoner’s claims, regardless of the label that the prisoner places

on his complaint”); see also Hernandez v. Thaler, 630 F.3d 420, 427 n.27 (5th Cir. 2011) (noting

that Court must consider the “substance of the relief, not a label” to determine the “true nature”

of the pleading).

       A party seeking relief under Rule 60(b) of the Federal Rules of Civil Procedure must

show: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence

which by due diligence could not have been discovered in time to move for a new trial under

Rule 59(b); (3) fraud, .    . . misrepresentation, or other misconduct of an adverse party; (4)

the judgment is void; (5) the judgment has been satisfied    . . .;        or (6) any other reason

justifying relief from the operation of the judgment.   For the following reasons, the Court finds
       Case 2:19-cv-00124-KS-MTP Document 21 Filed 05/08/20 Page 2 of 2




that Plaintiff has failed to demonstrate that relief is appropriate under any of the grounds set out

in Rule 60(b).

       As evidenced by the Court’s Memorandum Opinion and Order [17] entered on January 8,

2020, the Court considered the Plaintiff’s allegations and applied the relevant case law in resolving

this matter.   The Court’s decisions in the Memorandum Opinion [17] and Final Judgment [18]

were the correct legal findings.   The Court therefore determines that Plaintiff’s Motion [20] does

not meet any of the grounds required by Federal Rule of Civil Procedure 60(b) to grant relief from

the Final Judgment [18] or Memorandum Opinion and Order [17] dismissing this case.

Accordingly, it is,

       ORDERED AND ADJUDGED that Plaintiff’s Letter [20] is construed as a Motion for

Relief from a Judgment pursuant to Rule 60(b) of the Federal Rules of Civil Procedure.

       IT IS FURTHER ORDERED AND ADJUDGED that Plaintiff’s Motion for Relief from a

Judgment pursuant to Rule 60(b) of the Federal Rules of Civil Procedure [20] is denied.

       This the         8th        day of May, 2020.



                                                  s/Keith Starrett
                                               UNITED STATES DISTRICT JUDGE




                                                  2
